Citation Nr: 9929029	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-08 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty from September 1944 to 
April 1946, from August 1950 to August 1952, and from August 
1954 to August 1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for a 
total disability evaluation based on individual 
unemployability (TDIU) due to his service connected 
disabilities.  


FINDINGS OF FACT

1.  The veteran is service-connected for amputation right 
leg, below knee, rated as 40 percent disabling; chronic back 
sprain with spasm of cervical spine and limitation of motion 
lumbar spine, rated 20 percent disabling; donor scar right 
thigh, rated 0 percent disabling; meniscal tear of posterior 
horn of medial meniscus, left knee (with severe medial and 
lateral instability), rated 30 percent disabling; and 
prominent degenerative joint disease of left knee, rated 10 
percent disabling.  He has a combined disability evaluation 
of 70 percent.

3.  The veteran is 76 years of age, with a high school 
education and one year of college.  He last worked full-time 
in 1956 as a truck driver.

4.  The veteran's service-connected disablement is of such a 
nature and severity as to preclude all forms of substantially 
gainful employment, considering the veteran's educational and 
vocational background.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating for 
compensation purposes due to individual unemployability are 
met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
TDIU evaluation is well grounded within the meaning of 38 
U.S.C.A. 5107(a) (West 1991 & Supp. 1998); that is, the claim 
is plausible.  The Board notes that the veteran has a 
combined service-connected evaluation of 70 percent with one 
disability rated at least 40 percent, and has alleged that he 
is unable to work due to these service connected 
disabilities.  Thus, the claim is well grounded or 
"plausible".  

Furthermore, the veteran has not alleged, and the record does 
not indicate, the need to obtain any pertinent records which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

The appellant is seeking a total rating based upon individual 
unemployability due to service-connected disabilities.  Total 
ratings for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. 3.340, 4.16 (1998).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. 3.340(a) (1998).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration... 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability."  38 C.F.R. 4.15 
(1998).  Furthermore, the Board must consider the effects of 
the appellant's service-connected disability or disabilities 
in context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet.App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection has been established for amputation right 
leg, below knee, rated as 40 percent disabling; chronic back 
sprain with spasm of cervical spine and limitation of motion 
lumbar spine, rated 20 percent disabling; donor scar right 
thigh, rated 0 percent disabling; meniscal tear of posterior 
horn of medial meniscus, left knee (with severe medial and 
lateral instability), rated 30 percent disabling; and 
prominent degenerative joint disease of left knee, rated 10 
percent disabling.  He has a combined disability evaluation 
of 70 percent.

The Board initially notes that the veteran was awarded 
service connection for his left leg disorders on a secondary 
basis.  Thus, under the criteria of 38 C.F.R. § 4.16, these 
would be combined with the rating for the amputated right leg 
for purposes of determining entitlement to TRIU; thus, the 
veteran is considered to have one disability evaluation of 60 
percent.  38 C.F.R. §§ 4.16(a), 4.25 and Table I (1998).  
While the veteran does meet the required disability 
percentage ratings set forth in 38 C.F.R. 4.16(a), further 
review is necessary to determine if the evidence is at least 
in equipoise as to whether he is precluded from securing or 
following a substantially gainful occupation as a result of 
his service-connected disabilities.

In the instant case, the evidence shows that the veteran has 
not been employed in a full-time capacity since 1956, with a 
prior work history of employment as a truck driver.  There 
are numerous lay statements of record from former employers 
or potential employers that indicate the veteran has 
attempted to work at various manual labor and light labor 
jobs over the years, but has been unable to maintain regular 
employment due to his back and leg problems.  Medical 
evidence substantiates that the veteran now has significant 
disability of both lower extremities as well as his lower 
back.  Specifically, it is noted that the June 1996 VA 
orthopedic examination report recorded diagnoses of:  1) mild 
L5-S1 radiculopathy by EMG; 2) mild concentric central 
bulging disc  at L5-S1 with lumbar degenerative joint disease 
with impingement of the left L4 root secondary to 
degenerative joint disease of the left L4-L5 facet joints by 
MRI; 3) complete meniscal tear of the posterior horn of the 
medial meniscus associated with prominent degenerative joint 
disease of the left knee.  These are in addition to the 
appellant's below knee amputation of the right leg.  

Therefore, the Board finds that the evidence warrants a 
finding that the veteran is precluded from maintaining 
substantially gainful employment as a result of his service- 
connected disabilities.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


